PER CURIAM.
Appellant appeals the denial of food stamp benefits from October 15, 1998 through December 8, 1998. We find the hearing officer’s conclusion that Appellant was responsible for the delay in processing Appellant’s application is not supported by competent, substantial evidence. We also find that the hearing officer erroneously interpreted the applicable law, and we therefore reverse. §§ 120.68(7)(d) and (10), Florida Statutes.
The record on appeal clearly shows the Department, on its own, rescheduled its interview with Appellant, and subsequently did not promptly inform Appellant of his responsibility to provide further verification of his worker’s compensation benefits, as required by 45 C.F.R. § 206.10(a)(2)(i). Any error in processing Appellant’s application was caused by the Department, and Appellant is entitled to the requested benefits. 7 C.F.R. § 273.2(h)(3).
Accordingly, the Final Order is reversed, and we remand and direct the Department of Children and Families to authorize food stamp benefits to Appellant, retroactive from October 15, 1998 through December 8,1998.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.